OPINION ON PETITION TO REHEAR.
Beard, J.
We have been earnestly asked to reconsider this case upon the suggestion that we have carried the doctrine of Hadley v. Baxen-dale further than is warranted by principle or authority, and in so doing have countenanced an application of it which will prove of grave import to manufacturers in the State.
*210Before examining this point it is well to repeat that the case at bar is one where a manufacturer agreed with a compress company to construct and put in proper place a hydraulic cylinder within a fixed period, with full knowledge that it was an essential part of the compress machinery, and that the .time for its completion and erection was named with regard to the beginning of a limited season, during which the compress could alone be made profitable, yet who delayed delivery much longer than the time agreed upon, and then furnished one which exploded under proper tests, inflicting such injury to the plant as to put it in a condition of enforced idleness for the entire season. In such a case the question is, "What is the owner of the compress entitled to recover against the delinquent manufacturer ? That he should recover something is evident. He is without blame, while the party with whom he has contracted, in violation of a legal duty to supply a cylinder of good material and workmanship (Overton v. Phelan, 2 Head, 445) is at fault. Under these conditions, it will be conceded the general rule is, the loss must fall on that one whose wrong has brought it about, and the party injured shall recover damages commensurate with the loss sustained.
In the case at bar, the compress was erected by its owner for compressing cotton for shipment to market. It was valueless for any other pur*211pose, and was only valuable for tbis for a period running from about tbe 1 st of October to tbe 1st of J une of current years. Lving idle during that time, its profit or rent earning capacity to its owners was destroyed. Tbe record showing that it was disabled from work during-tbis period through tbe fault of tbe plaintiff, what damages are tbe owners entiteld to recover?
In cases like tbe present it is certainly true tbe weight of authority is that for bis indemnity tbe. party disappointed of prompt delivery may recover of tbe delinquent manufacturer tbe rental value of bis property between tbe dates when tbe article. contracted for should have been delivered and tbe date of its actual delivery. Tbis much we understand to be conceded in tbe petition for rehearing, but tbe insistence is that tbe principle authorizing a recovery in such a case should not be applied where tbe enforced idleness is tbe result of an unexpected accident from latent defects, in the work supplied by tbe manufacturer, and covers a period of time so indefinite as a “season’s business.” It is said by counsel for petitioner that in the case first put tbe time of default is certain, and as tbe manufacturer can calculate with a degree of certainty what tbe claim against him will be in case of default, it may very well be said in tbe want of prompt delivery be contemplated, as tbe natural result of bis failure, a loss to tbe owner of- tbe rental value of *212bis property during the period suck failure continues, and bis liability for suck loss as tbe natural result of bis breach. But it is insisted it is otherwise • where a stoppage is put to machinery during a season’s business by such an unexpected and unusual occurrence as the explosion of a mechanical contrivance furnished by him. In either case, however, there is a breach of his contract. In one he is bound to deliver on time, and fails to do so for several days or weeks; in the other he undertakes to manufacture and put in place, within a given period, a piece of mechanism of sound material and good workmanship, that will stand the strain necessarily imposed upon it, and instead supplies one constructed of such improper substance and in a manner pronounced by experts to be so unworkmanlike as that it explodes and makes a useless wreck of the plant for a whole season. If liable in the one case, upon what substantial ground can liability be averted in the other ? In neither case is he liable for a loss of profits, for fluctuation in business, changes in the price of labor, and unforeseen accidents to mar chinery make this as a measure of damages too uncertain1. It is otherwise, however, as to the loss by the owner of the use of his property during the period of inactivity. The value of this use is the rental value of the property, and this is as well ascertainable for six months as for six weeks, for a season as for a fractional *213part of a season. We can see no reason for discriminating between the two cases. For the shorter period he is held responsible because the loss, being necessarily, under the facts of the case, within the contemplation of the parties, as the natural and proximate result of his act, so for the longer period he is equally liable on the same ground. It is true that in a claim for unliquidated damages the application of this rule, or, in fact, of any rule, may not always do exact justice to both parties; all the Courts can do is to approach this result as near as possible. In all such cases the rule of right is that the party who has suffered is entitled to be placed as near as possible in the same plight he would have been if the contract had been performed by the other party, this, however, to be accomplished within legal limitations.
In the case of Abbott v. Gatch, 33 Md., 314 (S. C., 71 Am. Dec., 635), the Court held that the measure of damages for failure to erect a mill at the time stipulated in ' the contract is its fair rental value during the time the owner is thus kept from its use. In discussing the rule the Court made the following observation: “The inquiry here is, What standard of value. for the loss of time shall we apply? We cannot adopt any estimate of profits that Abbott might have realized from working the mill, because these were merely speculative, depending on the quantity of *214flour it might grind, the fluctuation of the market as to prices of flour and grain, and the remote contingencies of his being able to procure wheat, labor, and fuel, as well as the continuance of the mill in necessary order, free from accidents and loss of time from other causes.
Considering the uncertainty attending the milling business, the difficulty of defining a safe guide for profits, we are of the opinion that a fair rent is the most reasonable standard of the defendant’s loss by reason of plaintiff’s failure to complete the mill. This we take to be consistent Avith well established principles.”
This rule is also applied in a finely reasoned opinion delivered by Selden, J., for the Court in Griffin v. Colver, 16 N. Y., 489 (S. C., 69 Am. Dec., 718), where, after examining and distinguishing the cases, it Avas held that speculative profits as a basis for recovery would not be considered, but the measure of damages in a failure to furnish an engine by a stipulated time is the value of the use during the period of delay.
In Clifford v. Richardson, 18 Vt., 620, the defendant put machinery into the plaintiff’s mill in an unskillful manner, whereby he lost the use of his mill for a long space of time and Avas put to great expense in repairing the machinery. It Ava,s held that both the loss of the use of the mill and the expense of repairs were to be com*215pensated for in damages. In this ease, though, the Court seemed to allow as competent, evidence •of what the mill could, have earned. On this last point we are not to be understood as approving its holding; otherwise, it is authority for the general proposition that the mill or compress owner is entitled' to be placed, as far as a money recovery can, in the same condition as he would have been if the other party had not breached his contract.
Goodloe v. Pryor, 9 La. Ann., 273, is another .authority to the same point. It is true this was a case arising under the civil code of Louisiana, which in many essential features differs from the common law. But in this regard that code adopts the rule for the measure of damages in cases like the present, almost in the words of Hadley v. Baxendale. After providing that “any person is responsible for the damages he occasions, not merely by his act, hut by his negligence, his imprudence or his want of skill,” it then provides that “when the object of the contract is anything but the payment of money,” and the party committing the breach is not guilty of fraud or bad ■faith, “he is liable only for such damages as were contemplated, or may reasonably be supposed to have entered into the contemplation of the parties at the time of the contract.” Under a contract to build and put in operation a sugar mill and steam engine on the defendant’s place, *216the Court found the plaintiffs were guilty of negligence in the execution of their contract, by making a right-hand instead of a left-hand engine ; that the castings had defects which caused’ their breakage when the mill was put in operation, and that they were guilty of a want of skill in the erection of the sugar mill, resulting-in serious loss to the defendant. The Court sums-up by saying: “Under the law and evidence, we consider the defendant entitled to recover damages, for his loss • of crop and extra wages paid in. consequence of the delay for alterations and repairs in putting the sugar mill and steam engine-in operation, said delay being caused by plaintiffs’’ fault and their failure to execute their contract.”'
As a matter of course, the condition precedent to such a recovery is that the manufacturer had’ notice, at the time he made the contract, of the-purpose his machine was to serve and of the-circumstances requiring a prompt execution of his-contract. "When these conditions do exist, then the-losses which result from his default are within the contemplation of the parties and cannot be-called accidental, but are incidental to and flow naturally from the breach.
This rule of law, together with its application to this ease, being established, the only question open is, Is there any material evidence to show the rental value of this compress for the season? We do find such evidence, which, even if so *217slight as is insisted, warranted the inference of value drawn by the jury.
Tt is also urged that we were in error in our ruling on the action of the trial Judge in declining to let the witness, Campbell, state what he paid Mrs. Cutrer for her interest in the present suit. Mrs. Cutrer was an important witness for the plaintiff below. Tt is said the purpose of the defendant below in undertaking to ' elicit information from Campbell as to this transfer from Cutrer and wife in the subject of the litigation was to affect Cutrer’s credit as a witness with the jury. We repeat as to this that when Cutrer was cross-examined he might have been asked as to this transfer, but, whatever his answer, it would have concluded the inquiry, because made with regard to a matter collateral to the issue. If, however, independent of the fact of transfer, Cutrer had, under the pressure of cross-examination, denied that he had a strong bias for the plaintiff in the suit, according, at any rate, to some authority (1 Wh. on Ev., Sec. 561) he might then have been contradicted by evidence of his own statements to the contrary or other implicatory acts. But we find no warrant for the course adopted in this case and still think the action of the trial Judge in this regard correct.
After a careful reconsideration of all the assignments of error, we are unable to discover any reason for a change in the conclusion originally announced by us, and the petition for rehearing is therefore dismissed.